DETAILED ACTION

Claims status
In response to the application/amendment filed on 01/13/2022, claims 1-5, 7-16, 43-44, 52-53, and 64-65 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-5, 7-16, 43-44, 52-53, and 64-65 are found to be allowable. Claims 1-5, 7-16, 43-44, 52-53, and 64-65 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A method of operating a session management function, SMF, entity of a wireless communication network, the method comprising: receiving an Ethernet context for a wireless terminal from a first user plane function, UPF, entity, wherein the Ethernet context is provided for an Ethernet Protocol Data Unit, PDU, Session for the wireless terminal using the first UPF entity, and wherein the Ethernet context includes a Medium Access Control, MAC, address for the wireless terminal; receiving a request to switch the Ethernet PDU session for the wireless terminal from an Access and Mobility management Function, AMF, entity; transmitting an acknowledgement of the request to switch the Ethernet PDU session for the wireless terminal to the AMF entity, wherein the acknowledgment includes a no end marker flag indicating that there will be no end marker for the Ethernet PDU session; and transmitting the Ethernet context including the MAC address for the wireless terminal to a second UPF entity.” in combination with other claim limitations as specified in claims 1-5, 7-16, 43-44, 52-53, and 64-65.
receiving a request to switch the Ethernet PDU session for the wireless terminal from an Access and Mobility management Function, AMF, entity; transmitting an acknowledgement of the request to switch the Ethernet PDU session for the wireless terminal to the AMF entity, wherein the acknowledgment includes a no end marker flag indicating that there will be no end marker for the Ethernet PDU session…”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-5, 7-16, 43-44, 52-53, and 64-65 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416